—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Golden, J.), dated March 6, 1998, which granted the defendant’s motion to vacate a judgment entered upon its default in appearing or answering the complaint.
Ordered that the order is affirmed, with costs.
The defendant provided evidence of excusable default and established a meritorious defense (see, Kirkaldy v Hertz Corp., 221 AD2d 599; Baldassarre v Morwil Supermarket, 203 AD2d 221). Mangano, P. J., Santucci, Krausman and Florio, JJ., concur.